Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 in compliance with the provisions of 37 CFR 1. 97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, under claim 9, “a rectangular inner edge and a pair of outer end edges” and under claim 10, “a central portion and a pair of spaced-apart tabs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Under [0027] contains the information “drip tray 212” and “support rack 212”. Numerical 212 been rejected because it been used to identify different items in the specification.
Appropriate correction is required.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under 37 CFR 1.52(b)2. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “substantially” in line 6, rendering the claim indefinite.  The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(B) III. E.).
Claim 1 recites the limitation “one of a searing pan and a cooking stone” in line 11, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim 7 recites the limitation “the inner retention portion” in line 9, rendering the claim indefinite. It is unclear what the relation between this “the inner retention portion” and a predefined inner retention portion as mentioned in line 3 are? Appropriate correction/clarification is required. For examination purposes, examiner interprets “the inner retention portion” as “any portion”.
Claim 7 recites the limitation “the peripheral portion” in line 9, rendering the claim indefinite. It is unclear what the relation between this “the peripheral portion” and a planar peripheral portion as mentioned in line 2 are? Appropriate correction/clarification is required. For examination purposes, examiner interprets “the peripheral portion” as “any portion”.
Claim 7 recites the limitation “one of a searing pan and a cooking stone” in line 11, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim 8 recites the limitation “the planar peripheral flange” in line 3, rendering the claim indefinite. It is unclear what the relation between this “the planar peripheral flange” and a quadrilateral planar peripheral flange as mentioned in line 6 of claim 7 are? Appropriate correction/clarification is required. For examination purposes, examiner interprets “the planar peripheral flange” as “anything”.
Claim 9 recites the limitation “the peripheral flange” in line 3, rendering the claim indefinite. It is unclear what the relation between this “the peripheral flange” and a quadrilateral planar peripheral flange as mentioned in line 6 of claim 7 are? Appropriate correction/clarification is required. For examination purposes, examiner interprets “the peripheral flange” as “anything”.
Claim 11 recites the limitation “a cooking stone” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a cooking stone” and a cooking stone as mentioned in last line of claim 7 are? Appropriate correction/clarification is required. For examination purposes, examiner interprets “a cooking stone” as “anything”.
Claim 11 recites the limitation “the tabs” in line 3, rendering the claim indefinite. It is unclear what the relation between this “the tabs” and a pair of spaced-apart tabs as mentioned in line 2 of claim 10 are? Appropriate correction/clarification is required. For examination purposes, examiner interprets “the tabs” as “anything”.
Claim 11 recites the limitation “the peripheral flange” in line 3, rendering the claim indefinite. It is unclear what the relation between this “the peripheral flange” and a quadrilateral planar peripheral flange as mentioned in line 6 of claim 7 are? Appropriate correction/clarification is required. For examination purposes, examiner interprets “the peripheral flange” as “anything”.
Claim 13 recites the limitation “The cooking assembly of claim 9, including: a peripheral frame” in line 1, rendering the claim indefinite. It is unclear what components (the grill rack or the drip tray) of the cooking assembly including a peripheral frame? Appropriate correction/clarification is required. For examination purposes, examiner interprets “The cooking assembly of claim 9, including: a peripheral frame” as “The cooking assembly of claim 9, including: a peripheral frame of the grill rack or the drip tray”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzetti (EP 1 994 828 A2) in view of Immel (US 5,090,476).
Regarding Independent Claim 1, Mazzetti discloses a cooking assembly (Fig 1) for an oven comprising: 
a grill rack (Figs 4-6) including:
a peripheral portion (a support grid 11, Figs 4-6, [0011]) defined by a plurality of laterally extending wires (a plurality of parallel transverse elements 44, Figs 4-6, [0011]) bound by a peripheral frame (a peripheral frame 43, Figs 4-6, [0011]); and
an inner retention portion (support 40, Figs 4-6, [0011]) defined by a plurality of laterally extending wires (lower part of opposing end portions 41, Figs 4-6, [0011]) defining a plane and substantially co-planar with the plurality of laterally extending wires of the peripheral portion (see Figs 4-6), the inner retention portion including a retention border (the upper part of 40, Figs 4-6);
a drip tray (a tray 30, Figs 4-5, [0011]) configured to removably engage the retention border, thereby securing the drip tray laterally with at least a portion of the drip tray disposed above the plane of the plurality of laterally extending wires of the inner retention portion (securing 30 laterally with at least a portion of the drip tray 30 disposed above the plane of the plurality of laterally extending wires 41 of the inner retention portion 40 Figs. 4-5); 
Mazzetti discloses the invention substantially as claimed, but is silent regarding one of a searing pan and a cooking stone configured to be received in the drip tray and having a cooking surface with the cooking surface disposed above the plurality of laterally extending wires of the inner retention portion and facing upwardly.
However, Immel teaches a searing pan (pan 16, Fig 1, Col 3 line 51) configured to be received in a tray (tub 14, Fig 1, Col 3 line 47) and having a cooking surface (16 having a cooking surface, Fig 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Mazzetti with Immel‘s further teaching of one of a searing pan and a cooking stone configured to be received in the drip tray and having a cooking surface with the cooking surface disposed above the plurality of laterally extending wires of the inner retention portion and facing upwardly (It appears the cooking surface of searing pan 16 (taught by Immel) can put  on the top most rack so that to dispose above the plurality of laterally extending wires (41 of Mazzetti, Figs 4-6)), as suggested and taught by Immel, because Immel teaches for the purpose of provide an excellent collecting mechanism so that prevent the water collected in the pan 16 area during operation (Col 5 lines 19-22).
Mazzetti in view of Immel disclose the invention substantially as claimed and as discussed above, and Mazzetti further discloses:
Claim 2, wherein: the retention border is disposed above the laterally extending wires of the peripheral portion (the upper part of 40 is disposed above the laterally extending wires 44 of the peripheral portion, Figs 4-6).
Claim 3, wherein: the retention border is disposed above the laterally extending wires of the inner retention portion (the upper part of 40 is disposed above the lower part of opposing end portions 41, Figs 4-6).
Claim 4, wherein: the retention border is rectangular in plan view (the upper part of 40 is rectangular in plan view, Figs 4-6).
Claim 5, wherein: the drip tray has a rectangular lower edge that is disposed inside the retention border when the drip tray is positioned on the grill rack (drip tray 30 has a rectangular lower edge that is disposed inside the upper part of 40 when the drip tray is positioned on the grill rack, Figs 4-6).
Regarding Independent Claim 7, Mazzetti discloses a cooking assembly (Fig 1) comprising: 
a grill rack (Figs 4-6) including a planar peripheral portion defining a peripheral plane (a support grid 11 including a planar peripheral portion defining a peripheral plane 43, Figs 4-6, [0011])
the grill rack further including a predefined inner retention portion (a support 40, Figs 4-6, [0011]) having a quadrilateral retention border having four linear portions disposed around a quadrilateral opening (support 40 having a quadrilateral retention border having four linear portions disposed around a quadrilateral opening, see details in Figs 4-6);
a drip tray (a tray 30, Figs 4-5, [0011]) configured to engage the predefined inner retention portion, thereby securing the drip tray laterally (details in Fig 4), and wherein the drip tray includes a quadrilateral planar peripheral flange that simultaneously engages the four linear portions of the quadrilateral retention border of the grill rack (30 includes a quadrilateral planar peripheral flange 32a that simultaneously engages the four linear portions of 40, see Figs 4-5), the drip tray further including a well that extends into the quadrilateral opening of the inner retention portion below the peripheral plane  of the peripheral portion (30 further including a well 32 that extends into the quadrilateral opening of the inner retention portion below the peripheral plane 43of the peripheral portion); and
Mazzetti discloses the invention substantially as claimed, but is silent regarding one of a searing pan and a cooking stone configured to be received in the drip tray.
However, Immel teaches a searing pan (pan 16, Fig 1, Col 3 line 51) configured to be received in a tray (tub 14, Fig 1, Col 3 line 47).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Mazzetti with Immel‘s further teaching of one of a searing pan and a cooking stone configured to be received in the drip tray, because Immel teaches for the purpose of provide an excellent collecting mechanism so that prevent the water collected in the pan 16 area during operation (Col 5 lines 19-22).
Mazzetti in view of Immel disclose the invention substantially as claimed and as discussed above, and Mazzetti further discloses:
Claim 8, wherein: each of the four linear portions of the quadrilateral retention border has an upper surface (support 40 having a quadrilateral retention border having four linear portions has an upper surface, Figs 4-6), wherein all four of the upper surfaces simultaneously contact the planar peripheral flange on four sides of the drip tray (all four of the upper surfaces simultaneously contact the planar peripheral flange on four sides of the drip tray 30, Figs 4-6).
Claim 9, wherein: the quadrilateral planar peripheral flange of the drip tray has a rectangular inner edge and a pair of outer end edges on opposite sides of the peripheral flange (the quadrilateral planar peripheral flange of the drip tray 30 has a rectangular inner edge and a pair of outer end edges on opposite sides of the peripheral flange, Figs 4-5).
Claim 10, wherein: each outer end edge includes a central portion and a pair of spaced-apart tabs that protrude horizontally outward from the central portion (each outer end edge includes a central portion and a pair of spaced-apart tabs that protrude horizontally outward from the central portion, Figs 4-5).
Claim 13, including: a peripheral frame (a peripheral frame 43, Figs 4-6, [0011]); and wherein:
the planar peripheral portion (a support grid 11 including a planar peripheral portion defining the peripheral plane 43, [0011], Figs 4-6) comprises a plurality of laterally extending wires (a plurality of parallel transverse elements 44, [0011], Figs 4-6) bound by the peripheral frame (bound by 43, Figs 4-6).
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzetti in view of Immel (US 5,090,476) as applied to claims 1-5, and further in view of Baker (US 8,176,842 B2).  
Regarding Claim 6, Mazzetti in view of Immel disclose the invention substantially as claimed and as discussed above, and Mazzetti further discloses wherein: the retention border is planar and includes four corners (the upper part of 40 is planar and includes four corners, Figs 4-6); the drip tray includes four corners (30 includes four corners, Figs 4-6),
Mazzetti in view of Immel disclose the invention as claimed and as discussed above; except each corner having a foot configured to engage an inner side of a corner of the retention border whereby the four feet simultaneously engage the inner sides of the four corners of the retention border when the drip tray is positioned on the grill rack.
Baker teaches a drip tray (pan 10, Col 2 line 65, Fig 1) includes four corners, each corner having a foot (feet 24, Fig 1, Co l3 line 24). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Mazzetti in view of Immel with Baker‘s further teaching of the drip tray includes four corners, each corner having a foot configured to engage an inner side of a corner of the retention border (“the retention border” taught by Mazzetti already) whereby the four feet simultaneously engage the inner sides of the four corners of the retention border when the drip tray is positioned on the grill rack (“the drip tray is positioned on the grill rack” taught by Mazzetti already); because Baker teaches ,Col 3 lines24-28, of providing excellent standing feet to prevent scratching and provides a better grip of the surface during operation.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzetti in view of Immel (US 5,090,476) as applied to claim 10, and further in view of Bugg, JR. (2013/0206127 A1).
Regarding Claim 11, Mazzetti in view of Immel disclose the invention substantially as claimed and as discussed above; except claim 11.
Bugg, JR. teaches a cooking stone (Metamorphic stone table-top grill, Title) having a planar upper surface and peripheral edge (see Fig 4), the peripheral edge
including four protruding portions (four protruding portions at four corners, Fig 4).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Mazzetti in view of Immel with Bugg, JR.‘s further teaching of a cooking stone having a planar upper surface and peripheral edge, the peripheral edge including four protruding portions disposed directly above the tabs of the peripheral flange of the drip tray (clearly, the peripheral edge including four protruding portions can be disposed directly above the tabs of the peripheral flange of the drip tray (“the tabs of the peripheral flange of the drip tray” taught by Mazzetti already) as claimed); because Bugg, JR. teaches , in Para. [0012], of providing an excellent metamorphic stone may also be customized with colors, designs, script, logos, etc. for a personalized touch; and the stone also is durable and easy to clean, even in the dishwasher.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzetti in view of Immel (US 5,090,476) as applied to claim 7, and further in view of Hobby (US 620,927).  
Regarding Claim 12, Mazzetti in view of Immel disclose the invention substantially as claimed and as discussed above, and Mazzetti further discloses a sliding system (see Fig 1);
Mazzetti in view of Immel disclose the invention as claimed and as discussed above; except including: a rail and slide assembly including a slide that is linearly movable along a rail coupled to an inner wall of an oven, wherein the grill rack is fixedly connected to the slide.
Hobby teaches a rail and slide assembly (Fig 2) including a slide (side bars 2, P 1 line 85, Figs 1-3) that is linearly movable along a rail (the grate is slidably fitted to the rails 6of the supporting-frame, P 1 line 81-90) coupled to an inner wall of an oven (Title: Oven Grate, Fig 1), wherein a grill rack is fixedly connected to the slide (grate 1 is fixedly connected to side bars 2, P 1 line 78, Figs 1-3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify Mazzetti in view of Immel with Hobby‘s further teaching of including: a rail and slide assembly including a slide that is linearly movable along a rail coupled to an inner wall of an oven, wherein the grill rack (“the grill rack” taught by Mazzetti already) is fixedly connected to the slide; because Hobby teaches , P 1 line 78-81, of providing an excellent oven grate which is slidably fitted to the supporting-frame for the purpose of easy and quick withdrawal therefrom or insertion into the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761